DETAILED ACTION

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The following prior art of record were found which disclose counting of layers/products in a stack, however they do not disclose all the limitations of the claim, either alone or in combination:
Wu et al. “A Counting Algorithm and Application of Image-Based Printed Circuit Boards” See Fig. 5 where number of PCB boards are counted.

Barbadillo Villanueva et al. (US Pub. No. 2018/0121782 A1) See Fig. 10, where a number of identified substrates are counted.

Auboussier et al. (US Pub. No. 2004/0217261 A1) See Fig. 15., which discloses counting thin products stacked side by side in a tray.

Ren et al. (US Pat. No. 10,169,660 B1) See Figs. 13, 14, 16, and 18, which disclose counting the number of stacked items.

The closest prior art of record found is Suppitaksakul et al. “Machine Vision System for Counting the Number of Corrugated Cardboard.” Suppitaksakul discloses 
Regarding claim 1, a method of counting sheet materials, which is applied to a pile of sheet materials comprising a plurality of first sheet materials and a plurality of second sheet materials, which are staggeringly arranged along an axial direction , wherein each of the second sheet materials is adjacent to each of the first sheet materials, and a thickness of each of the first sheet materials is greater than a thickness of each of the second sheet materials; the method of counting sheet materials is performed by an image processing module, comprising the steps of: (See Suppitaksakul p. 1 right col 2nd para, “In this study, a system based on machine vision and image processing techniques are proposed and developed to recognize and classify the content of the stack of cardboard for counting the number of sheets.”
See Suppitaksakul p. 1 right col 3rd para, “The corrugated cardboard made of paper and has an arched layer called "fluting" between smooth sheets called "liner".”)
A. receiving an image of the pile of sheet materials; (See Suppitaksakul p. 2 right col 1st para, “The strip line of each sheet can be clearly seen at the slitter side thus it is used to identify the number of sheets. The strip line images of size 75 2x480 pixels are used for simulation.”)
B. obtaining a plurality of grayscale values of a plurality of pixels along a first image axial direction corresponding to the axial direction of the image, to form a first array which is one-dimensional, wherein the first array comprises a plurality of first elements; values of the plurality of first elements are the grayscale values respectively; (See Suppitaksakul p. 2 right col 1st para, “Figure 3 illustrates algorithms for detecting 
C. performing binarization of the first elements of the first array with a first threshold value to form a second array which is one-dimensional, wherein the second array comprises a plurality of second elements; a value of each of the plurality of second elements is one of a first value and a second value, wherein the first value is greater than the second value; (See Suppitaksakul p. 2 right column third paragraph, “Thresholding is performed to extract the strip line and transformed the image into the binary image. The threshold value can be defined from the gray value histogram of image. In this study, due to the illumination is kept constant so the mage can be segmented by using a single threshold.”)
D. obtaining a number of the second elements of the first value appearing between two of the second elements of the second value in the second array, to form a third array, wherein the third array comprises a plurality of elements which comprises a plurality of third elements; a value of each of the plurality of third elements is the number of the second elements of the first value, which appears; (The disclosed prior art of record fails to disclose this limitation.)
E. dividing the elements of the third array into a first cluster and a second cluster with a second threshold value, wherein values of the third elements belonging to the first cluster are not less than the second threshold value; (The disclosed prior art of record fails to disclose this limitation.)


Regarding claims 2-14, these claims are allowed since they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662